Order entered September 1, 2020




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-01309-CR

                   KAYLENE BOWEN-WRIGHT, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-76856-M

                                      ORDER

      Before the court is appellant’s August 28, 2020 motion for an extension of

time to file her pro se response to counsel’s Anders brief. We GRANT the motion

and ORDER appellant’s pro se response filed by October 2, 2020.

      We DIRECT the Clerk to transmit copies of this order, by electronic

transmission, to counsel for the parties.
     We FURTHER DIRECT the Clerk to send a copy of this order, by first

class mail, to Kaylene Bowen-Wright, BIN 19049741, 08PO5, P.O. Box 660334,

Dallas, Texas 75266-0334.


                                         /s/   CORY L. CARLYLE
                                               JUSTICE




                                   –2–